I must respectfully dissent in this matter. In order to meet minimal due process, the defendant must be served in a manner "reasonably calculated" to apprise him of the pending action. The defendants in this case have chosen to do business in Ohio and they are the sole shareholders of the Sawyer College, possess final authority over its operation and presumably benefit from its operation. Those attending school at the college location could reasonably assume that they could reach the owners of the college at its business address. In this case, a college secretary accepted the certified mail service and forwarded the complaint to the college's and the Rossis' attorney, who was one and the same person. Any student of the college could reasonably expect that this type of service would be "reasonably calculated" to reach the Rossis. No student should be expected to know that the Rossis now reside in Florida.
Due process is adequately served where litigants are informed by their counsel that they have been sued and they receive a copy of the complaint in time to answer it in a timely manner. The service utilized in this case was reasonably calculated to reach the recipient, the Rossis. *Page 206